Citation Nr: 1828782	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for sleep apnea syndrome, to include as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from July 1977 to July 1981, from May 1983 to July 1992, and from May 2005 to October 2005.  A portion of the Veterans active duty is represented by service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's sleep apnea syndrome was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 1117 (2012).  38 C.F.R. §§ 3.303, 3.317 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

A standard December 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.  

The Veteran was afforded a VA examination connected with the claim most recently in July 2015 which includes an opinion as to the etiology of any current chronic lower back pain and its relationship to his period of service.  

Service Connection

The Veteran seeks service connection for sleep apnea due to an undiagnosed illness. The Veteran contends that his disorder had its origin during his period of service in the Persian Gulf War.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, pursuant to applicable law and regulations, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2021.

Under 38 C.F.R. § 3.317 (2017), there are three types of qualifying chronic disabilities: (1) An undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) (2012) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017), unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness. Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2017); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) (2017).  

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3) (2017).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017).

For purposes of section 38 C.F.R. § 3.317 (2017), disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4) (2017).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation. See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Service Treatment Records (STRs) from entrance in July 1977 to separation in October 2005 reveal no complaints, diagnosis, or treatments for sleep apnea.  In an October 2005 Post-Deployment heath assessment examination, the examiner noted that the Veteran did not have any health concerns when asked, but did note that the Veteran expressed concerns over exposure to DEET, uniform insect treatment chemicals, and smoke from burn pits.  The Veteran responded in the negative for any fatigue, trouble breathing, or sleep apnea.  Thus there is no clinical evidence that the Veteran suffered sleep apnea during service. 

VA examinations from October 2005 to May 2006 repeatedly diagnose and treat the Veteran for pure hypercholesterolemia, esophageal reflux, mixed hyperlipidemia, and PTSD, but no complaints, diagnosis, or treatment for apnea syndrome.

In an April 2013, June 2014, and January 2015 lay statements, the Veteran asserts that he was diagnosed with sleep apnea and issued a CPAP machine by the VA in 2005 upon his return from Iraq.  However, the Veteran does not assert how his sleep apnea is connected to his time in-service. 

VA examinations in August 2007, October 2007, April 2009, April 2012, May 2013, April 2013, April 2014 July 2014, and May 2015 repeatedly diagnosed the Veteran with sleep apnea, but did not opine as to the etiology of the Veteran's sleep apnea.  The disorder appears to have been affirmatively diagnosed in August 2007.

In a July 2014 VA follow-up examination, the Veteran was diagnosed with sleep apnea and referred to a sleep physician. 

In a May 2015 VA examination, the examiner diagnosed the Veteran with sleep apnea, but did not opine as its etiology.

In The Veteran's most recent October 2016 VA examination for sleep apnea, the examiner noted that the Veteran asserts his sleep apnea to be related to his service in Southwest Asia due to environmental hazards.  The examiner diagnosed the Veteran with sleep apnea, but noted that the Veteran's obstructive sleep apnea represents conditions with a clear and specific etiology and diagnosis.  The examiner noted that sleep apnea has not been associated with exposure to environmental hazards such as burn pits exposure, inhalation of fine grain sand, fuel or solvent fumes, insecticides, pesticides, or multiple vaccines.  Furthermore, the examiner noted that the Veteran's STRs were bare for and complaints, diagnosis, or treatments for sleep apnea.  The examiner opined that it is less likely than not that the Veteran's diagnosed sleep apnea condition is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

In this case, the Veteran clearly has a current disability; he has been diagnosed as having sleep apnea.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service. 

No medical professional, however, has ever related this condition to the Veteran's military service, to include his Gulf War service or to any in-service occurrence or event.  A prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show treatment or diagnosis of sleep apnea until after the Veteran was discharged from service.  It is significant that all pertinent symptoms and complaints were denied throughout his service treatment records.  There is no indication that the sleep apnea had its onset in service.  While the Veteran reports VA treatment since 2005, records in fact show it was first clinically established in August 2007.

The Board must also consider the Veteran's own opinion that his sleep apnea is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his sleep apnea as this question is of the type that the courts have found to be beyond the competence of lay witnesses. Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.

Thus, the record is absent evidence of sleep apnea in service and competent evidence of a nexus between the Veteran's sleep apnea and his active duty service or service-connected disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule enunciated in 38 U.S.C.§ 5107(b) (2012) is not for application.


ORDER

Entitlement to service connection for sleep apnea syndrome, to include as due to an undiagnosed illness is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


